Citation Nr: 1444379	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) non-service-connected pension benefits.

2.  Whether there is new and material evidence to reopen a claim for accrued benefits.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is the surviving spouse of an individual who served in the Philippine Commonwealth Army prior to July 1, 1946.  The individual on whose service the claim rests died in 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 decision of the United States Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines, which determined that the appellant had not provided new and material evidence to reopen a claim that her deceased spouse (hereinafter identified as "S.") had "active service" for purposes of the appellant's claim for nonservice-connected pension benefits administered by VA, and that she had not submitted new and material evidence to reopen a claim for accrued benefits. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

During the pendency of the claims listed on the title page of this decision, the appellant raised a claim for Dependency and Indemnity Compensation (DIC) by resubmitting a March 2006 claim for that benefit.  Re-submission of the March 2006 claim was received in June 2012.  In the cover letter, the appellant stated she was seeking "Compensation" as well as the benefits addressed in this decision.  The appellant was notified that the claim of entitlement to service connection for the cause of death would be developed.  The electronic file before the Board does not reflect that a rating decision addressing this claim was issued.  This claim is REFERRED to the RO for appropriate action, if needed.  


FINDINGS OF FACT

1.  The appellant's claim for nonservice-connected death pension based on her husband's service in the Philippine Commonwealth Army prior to July 1, 1946 was denied as a matter of law in March 2011; in the absence of a timely appeal, that determination became final in March 2012.

2.  By law, service in the Philippine Commonwealth Army prior to July 1, 1946, is excluded from the definition of "active" military service for purposes of basic eligibility to nonservice-connected death pension benefits. 

3.  No additional evidence or information pertinent to service department certification has been received which might allow a change in in the unfavorable certification.  

4.  The appellant's deceased husband did not submit a claim for a disability or pension benefit administered by VA during his lifetime.    


CONCLUSIONS OF LAW

1.  By law, service in the Philippine Commonwealth Army prior to July 1, 1946, is excluded from authority to pay such benefits.  38 U.S.C.A. §§ 101, 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2013).

2.  The appellant has not submitted new or material evidence to reopen a claim that the basic eligibility criteria for accrued benefits are met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pension

Governing law authorizes VA to pay a pension to the surviving spouse of each Veteran of a period of war who met the service requirements at 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541(a).  There is no basic eligibility for nonservice-connected death pension benefits without "active military, naval or air service" of the United States.  38 U.S.C.A. § 1521(j).  By law, service in the organized military forces of the Government of the Commonwealth of the Philippines, prior to July 1, 1946, is excluded from the definition of active military service for purposes of non-service-connected death pension benefits, unless Regular Philippine Scout service is shown.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

In this case, the RO determined, by March 2011 rating decision, that the appellant had not established that her deceased husband was a Veteran or active military service for purposes of basic eligibility for non-service-connected death pension.  A statement of the case (SOC) confirming that denial was issued in January 2012.  That decision became final in March 2012. 

In late April 2012, a completed substantive appeal form was received from the appellant.  In June 2012, the appellant was notified that the March 2011 rating decision had become final in March 2012.  She was advised that, although the April 2012 attempt to submit a substantive appeal was not timely, her correspondence could be accepted as a request to reopen the claims addressed in her correspondence.  Her correspondence addressed two claims, basic eligibility for non-service-connected death pension and a claim for accrued benefits.  

The appellant re-submitted her 2006 claim for benefits.  See VA Form 21-534, received June 2012, dated March 2006.  Thereafter, the appellant submitted additional documents, detailed in a cover letter received in August 2012.  See letter from appellant, date-stamped as received in August 2012.  The appellant listed the documents being submitted, including a marriage certificate, documents from a law office, VA's response to a 1948 claim for a National Service Life Insurance payment, a claim for benefits through the War Claims Commission, and military personnel records.  

The validity of the appellant's marriage to her deceased husband is not at issue, and the marriage certificate does not provide information not already of record, such as an additional name by which S. was known, which could serve to assist a service department to substantiate that S. had "active" service for purposes of the appellant's basic legal eligibility for an award of nonserivce-connected death pension benefits.  

The documents directing S. to submit his claim for War Commission benefits to a designated law office, and documents from that law office, were duplicates of evidence already of record, and provide no additional information regarding a name or the dates, places, or locations of S.'s service or the unit(s) with which S. served.  The appellant submitted a letter showing that S. sought a National Service Life Insurance payment in 1948.  The letter shows that S.'s claim was denied because VA was unable to locate any record that S. applied for National Service Life Insurance.  That letter provides no new information regarding S.'s name or service dates, although it shows that S. did apply for an insurance benefit during his lifetime.  A copy of "Affidavit for Philippine Army Personnel" provided the same name, dates and locations of service, and unit and activities description as already shown by the record.  The copies of forms used by S. to seek payment of an "Ex Prisoner of War Allowance" were already of record.  

During the pendency of this appeal, the appellant authorized VA to obtain evidence to support her claim from the Philippine Red Cross.  VA requested information from the Philippine Red Cross about the appellant's deceased husband, but received no response.  VA notified the appellant in November 2013 that no information had been received from the Red Cross.  

In July 2013, the RO advised the appellant of the definition of new and material evidence.  The appellant responded by submitting an additional claim for benefits, but she did not include any new information in the completed claim form.  In July 2013, the RO advised the appellant of the definition of new and material evidence.  

During the pendency of this appeal, the appellant submitted duplicate copies of her marriage certificate, an affidavit completed by her deceased husband during his lifetime, a copy of a September 1990 response from the US Department of the Army to the appellant apparently regarding a request for replacement awards, and other documents submitted by the appellant.  

The appellant has submitted several items of correspondence.  During the pendency of this appeal, she has shown that her deceased husband had Philippine Commonwealth Army service.  However, that fact was already of record, but does not assist her to show that her husband had active United States service.  An October 2007 statement from the National Personnel Records Center (NPRC) stated that her husband had no active service in the United States Army.  The evidence submitted or identified during the pendency of this appeal establishes that her deceased husband did not have active United State service for purposes of his appeal.  Thus, the appellant's deceased husband is not described as a "Veteran."  A claim for nonservice-connected VA pension benefit's based on the service of an individual who was not a Veteran for purposes of nonservice-connected death pension benefit's must be denied, as a matter of law.  See Smith v. Goober, 14 App. 227, 232-32 (2000).  

The appellant submitted duplicate copies of her marriage certificate, an affidavit completed by her deceased husband during his lifetime, a copy of a September 1990 response from the US Department of the Army to the appellant apparently regarding a request for replacement awards, and other documents submitted by the appellant.  The statement of the case (SOC) issued in July 2013 advised the appellant that she had not submitted any evidence which could be considered new and material evidence to show that her deceased husband had active United States service.

The appellant has submitted several items of correspondence.  During the pendency of this appeal, she has shown that her deceased husband had Philippine Commonwealth Army service.  However, that fact was already of record, but does not assist her to show that her husband had active United States service.  An October 2007 statement from the National Personnel Records Center (NPRC) stated that her husband had no active service in the United States Army.  The evidence submitted or identified during the pendency of this appeal establishes that her deceased husband did not have active United State service for purposes of his appeal.  Thus, the appellant's deceased husband is not described as a "Veteran."  A claim for nonservice-connected VA pension benefit's based on the service of an individual who was not a Veteran for purposes of nonservice-connected death pension benefits must be denied, as a matter of law.  See Smith v. Goober, 14 App. 227, 232-32 (2000).  

The RO did not request that the service department provide new certification of S.'s service.  This lack of inquiry did not prejudice the appellant, as the facts about the name S. served under, and the known information regarding his dates, locations, and units of service, remained unchanged from the time of the most recent service department inquiry, in 2007.  See October 17, 2007 response from National Personnel Records Center.  

The appellant has not submitted any evidence that NPRC was incorrect or that additional evidence has been obtained which requires that the unfavorable certification be updated.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (NRPC verification is binding on VA such that VA has no authority to change or amend the finding); see also Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (where service department certification of active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department).

Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as the USAFFE, including recognized guerilla service, is qualifying service for compensation or dependency and indemnity compensation, but is not qualifying service for purposes of eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41. 

It is an established fact that the appellant's deceased spouse (S.) served in the Philippine Commonwealth Army prior to July 1, 1946.  The appellant has provided additional documentation that S. received one-time compensation for a period of inadequate rations while he was a prisoner-of-war.  The appellant's duplicate marriage certificate, documents regarding a denied National Service Life Insurance claim, and other duplicate documents confirm the established fact that S. served in the Philippine Commonwealth Army prior to July 1, 1946, but do not show, suggest, or allege that S. performed service which might qualify him as a "Veteran" for purposes of a death pension claim.  The duplicate and additional facts do not show an alternate name under which S. may have served or any additional information about the dates, locations, or types of S.'s service which might allow the service department to conduct a new search for purposes of service certification.  

The appellant was advised that S. did not have "active" service for purposes of nonservice-connected death pension, in a June 2012 notice letter.  See June 14, 2012 correspondence (notice letter) from RO to appellant.  The notice letter states, in pertinent part, that the Service Department certified that S. served with the Philippine Commonwealth Army, and further advised the appellant that "[t]he law specifically provides that death pension is not payable based on this type of service."  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).  The appellant has been advised of the criteria for reopening a claim, as well.  
The appellant does not contend, and the record does not suggest, that her deceased spouse, S., had service in the Philippine Scouts which might serve as a basis for basic eligibility of the appellant for nonservice-connected death pension.  The appellant's claim for nonservice-connected death pension must be denied as a matter of law, as the claim is based on a service which is not "active" service for purposes of the benefit sought.  

Request to reopen claim for accrued benefits

Upon the death of an individual who is entitled to monthly benefits, certain survivors, including the surviving spouse, may be entitled to accrued benefits to which the Veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions or those based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of his death, (iii) the Veteran would have prevailed on the claim if he had not died, and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  

The record reflects that the first document in the claims file is a November 1977 letter from the appellant to VA advising VA of the death of her deceased spouse in October 1977.  The record discloses that the claims file was not initiated until after S.'s death in October 1977.  It is clear, as a matter of law, that no claim for periodic benefits was submitted by S. during his lifetime.  No benefit is "accrued" unless a claim for benefits is submitted, as a matter of law.  The appellant has not provided new and material evidence to show that S. submitted any claim for compensation or pension benefits prior to his death, either prior to or since the final March 2011 decision which denied the appellant's claim for accrued benefits as a matter of law.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration is not limited to whether the newly-submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In this case, there is no evidence of any type to indicate that the appellant's deceased husband submitted a claim for compensation or pension during his life-time.  There has been no allegation in the more than 30 years since his death that S. submitted a claim for compensation or pension benefits during his lifetime, although he did seek insurance benefits and prisoner-of-war benefits.  In the absence of evidence or allegation that S. submitted a claim for compensation or pension during his lifetime, there is no possibility that a claim for accrued benefits could be substantiated.  The threshold for reopening the claim is not met.  



Notice and duty to assist

As described above, the appellant was notifed, in a June 2012 letter, of the criteria for establishing that her deceased husband had "active" service for purposes of nonservice-connected pension benefits, and was notified of the criteria for new and material evidence to reopen a claim.   The appellant has not alleged any defect in notice, nor does the record reflect any notice deficiency.  

The appellant submitted correspondence and documents and identified additional evidence she thought might be available.  Each identified record was sought, but no evidence was received, and the appellant was so notified.  As discussed at length above, no evidence pertinent to service department certification except that which was already of record was received during the pendency of this appeal, or since the October 2007 NPRC certification.  Therefore, the appellant is not prejudiced by lack of a request for service department certification during the pendency of this appeal.  The duty to assist the appellant has been met.


ORDER

The claim for basic eligibility for nonservice-connected death pension benefits is denied as a matter of law.  

The request to reopen the claim for accrued benefits is denied as a matter of law.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


